Citation Nr: 1802876	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  07-34 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral leg disability. 

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for a left ankle disorder, to include squamous cell carcinoma.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for nerve damage.




REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to July 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006, July 2010, and April 2015 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the matter of service connection for a bilateral foot disability was remanded for further development, to include obtaining outstanding private treatment records.  While this matter was on remand, the Veteran perfected his appeal for a bilateral leg disability.  In May 2014 and again in August 2016, the appeal for service connection of the bilateral leg and foot disorders was remanded.  While on remand, the Veteran's remaining issues of entitlement to service connection for bilateral ankle, bilateral hip, and nerve disorders, were perfected and certified to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claims for service connection for the bilateral legs and feet, the Veteran was provided with a VA examination in September 2016 and a VA addendum opinion was rendered in October 2017.  Unfortunately, the VA examiner did not adequately explain the basis for the negative nexus opinions.  As such, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Regarding the bilateral foot claim, the VA examiner only offered an opinion relevant to the Veteran's metatarsalgia and degenerative joint disease, attributing both to gout and finding that the Veteran's service events were not a risk factor for gout.  The examiner did not appear to consider the July 2009 private treatment record which did not attribute current foot problems to gout but rather to bilateral Achilles' contracture.  Additionally, the examiner did not address the whether the Veteran's plantar fasciitis (see September 2000 private treatment record), onychosis, or Achilles' contracture is related to service.

Regarding both the leg and foot claims, the VA examiner did not appear to consider the January 2015 private opinion which indicated that the Veteran's current leg and foot disorders may be due to service.  

Regarding the remaining claims, the Veteran has not been provided with a VA examination for any of these claims.  The Veteran asserts that all of his claimed disorders, including disorders of the ankles, hips, and nerves, are due to the demands on his body in service, including carrying heavy rucksack while hiking for many miles.  As the Veteran has competently and credibly reported in-service events such as hiking long distances with a heavy rucksack and experiencing pain in his ankles while doing so, and there is evidence that he experienced symptoms for many years between service and the filing of his claim, he should be provided with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, as the Veteran receives ongoing VA treatment, any outstanding VA treatment records should be obtained and associated with the electronic claims file.  The most recent VA treatment records on file are dated in September 2017.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records dated from September 2017.  All attempts to obtain these records and any responses received should be documented in the claims file.

2.  Following completion of item 1, afford the Veteran the opportunity for appropriate VA examinations of his legs, feet, ankles, hips, and nerve disorders by appropriate medical professional(s).  The Veteran's record, including a copy of this remand, must be made available to the examiner(s).  Any indicated tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner(s) should identify all foot, leg, ankle, hip, and nerve disorders present at any point during the pendency of the claim, even if the disorder has resolved. 

For each disability identified, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder had onset during active duty or is otherwise causally related to the Veteran's active duty service.  

In offering these opinions, the examiner is advised that the Board finds the Veteran's report of experiencing pain during "marching and jumping" as well as doing such activity for long distances, to be credible.  Therefore, the examiner must specifically acknowledge and consider this history in formulating an opinion as to whether any current bilateral foot or leg disabilities are related to service.  

The examiner is also asked to consider and address the January 2015 private opinion from Dr. M.S. regarding the bilateral leg and foot disorders.  

A complete rationale for all opinions expressed must be provided.  If the examiner maintains that the Veteran's gout led to his current foot disorders, the examiner is asked to explain the basis for the opinion given consideration of the July 2009 private treatment record.  The July 2009 private treatment record recorded the Veteran's complaint of bilateral foot pain for 30-40 years and noted an impression of bilateral Achilles' insertional tendonitis with Achilles' contracture and metatarsalgia.  The July 2009 record did not indicate that the disorders were due to gout but rather indicated that the Veteran's metatarsalgia is likely secondary to Achilles' contracture.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

3.  Thereafter, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




